Citation Nr: 1508614	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served in the Air Force Reserves and was called to active duty from 
January 1966 to May 1966, and recalled from May 1968 to June 1969.  He had confirmed service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

In the July 2009 rating decision, the RO granted service connection for left ear hearing loss which represents a complete grant of the benefits sought; and denied service connection for right ear hearing loss, tinnitus, and skin rash.  The Veteran filed a notice of disagreement and after the issuance of an April 2010 statement of the case, he timely submitted a substantive appeal.  However, he limited his appeal to the issues listed on the title page of this decision.  Accordingly, the Veteran did not perfect an appeal as to his increased rating claim for left ear hearing loss and service connection claim for a skin rash and those issues are not in appellate status.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the current right ear hearing loss disability and tinnitus are related to in-service noise exposure on the flight line.

CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right ear hearing loss disability are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that he has right ear hearing loss and tinnitus as a result of in-service noise exposure.  In a September 2009 statement, he indicated that during service he was a crew chief, responsible for pre-flighting aircraft which exposed him to noisy aircraft engines on the fight line, as well as noisy ground mobile units such as generators, heaters, and air compressors.  He also noted that a helicopter flight line was nearby.  Service connection for left ear hearing loss is currently in effect.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.   Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.   38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

On review, the Veteran currently has a hearing loss "disability" for VA purposes in the right ear based on July 2008 VA audiologic findings.  38 C.F.R. § 3.385.  He also has tinnitus, which is a diagnosis capable of lay observation. 
 
In addition, the Veteran was exposed to in-service acoustic trauma.  In this regard, he has consistently stated, and his DD Form 214 reflects, that he served in aircraft maintenance in service.  Accordingly, the Board finds that the Veteran's competent lay accounts of his duties in service and exposure to aircraft engine noise are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.   See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

During a July 2008 VA audiology examination, he reiterated his contention that his hearing loss and tinnitus are related to in-service noise exposure.  After having an opportunity to review the Veteran's claims file, the examiner, an audiologist, provided an addendum later in July 2008 in which he determined that the Veteran's right ear hearing loss is not the result of his military service.  However, the Board finds this opinion inadequate because it was improperly based on a lack of evidence of right ear hearing problems at service separation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion).   

In the addendum, the July 2008 VA examiner also determined that the Veteran's tinnitus is not the result of his military service, reasoning that the Veteran's reported history of  tinnitus failed to place the time of tinnitus onset in close association with his period of military service.  The Board also finds the tinnitus opinion inadequate because it is in direct conflict with the Veteran's competent statement in the examination report that he experienced a constant ringing tone sound in both ears after he returned from Vietnam.  In addition, it is unclear what the examiner defines as a "close association" to service.  This July 2008 VA opinion with addendum is not only inadequate, but contains little to no probative value.

Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's right ear hearing loss and tinnitus.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability. Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, he is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002). However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. 

Thus, the Board finds that the Veteran's testimony that his diagnosed right ear hearing loss disability and tinnitus are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.   See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).   

Although the Veteran reportedly worked as a machine operator after service which might have exposed him to some loud noises, he also stated that his duties then changed to a supervisory position in field service work which likely did not expose him to acoustic trauma.  Any post-service noise exposure does not negate the conceded acoustic trauma in service.   

Resolving all doubt in his favor, and in light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of current right ear hearing loss disability and tinnitus, (2) his exposure to in-service acoustic trauma, (3) the lack of any evidence of an intervening event, and (4) his competent and credible history of relevant symptoms service discharge.   Given the absence of any intervening injury, the evidence tends to show that the current claimed disabilities are at least as likely as not caused by the acoustic trauma he suffered in service.   Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.   Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for right ear hearing loss disability and tinnitus is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

 Service connection for a right ear hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


